United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                     October 12, 2004
                                 FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                                                                          Clerk


                                        No. 04-30387
                                      Summary Calendar



       CONNIE BROUSSARD; ET AL.,

                                                           Plaintiffs,

       CONNIE BROUSSARD,

                                                           Plaintiff-Appellant,


                                             versus

       CITGO PETROLEUM CORP.,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                         the Western District of Louisiana
                              (USDC No. 04-30387)
           _______________________________________________________


Before REAVLEY, BARKSDALE and GARZA, Circuit Judges.

PER CURIAM:*

       The district court properly dismissed Broussard’s claims as res judicata

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
requires that these claims could and should have been adjudicated in the prior

proceeding. United States v. Shanbaum, 10 F.3d 305, 310 (5th Cir. 1994); Woods

Exploration and Producing Co. v. Aluminum Co. of America, 438 F.2d 1286, 1312-

13 (5th Cir. 1971).

      AFFIRMED.




                                         2